COURT OF APPEALS
SANDEE BRYAN                     FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
MARION                             CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
  CHIEF JUSTICE                       300 DOLOROSA, SUITE 3200
KAREN ANGELINI                      SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                  WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
JASON PULLIAM                                                                         (210) 335-2762
  JUSTICES


                                     Monday, April 6, 2015

       Fred Hernandez                                  Stephen Foster
       Val Verde County Assistant District             310 S. St. Mary's
       Attorney                                        Suite 2400
       P.O. Box 1405                                   San Antonio, TX 78205
       Del Rio, TX 78841                               * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *

       RE:     Court of Appeals Number: 04-14-00671-CR
               Trial Court Case Number:    11297CR
               Style: The State of Texas
                      v.
                      Raul Becerra Castorena

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262


       cc: John Price (DELIVERED VIA E-MAIL)
       The Honorable Enrique Fernandez
       Gene Steele (DELIVERED VIA E-MAIL)
                                                                          Raul Becerra
                                                                        CastorenaAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                     Monday, April 6, 2015

                                      No. 04-14-00671-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                 Raul Becerra CASTORENA,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 11297CR
                     The Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
Sitting: Sandee Bryan Marion, Chief Justice
        Luz Elena D. Chapa, Justice
        Jason Pulliam, Justice

        John Price has filed a request for a sixty day extension of time to file the reporter’s
record. We grant the motion in part and deny it in part. See TEX. R. APP. P. 35.3(c) (extension of
time to file record in ordinary appeal must not exceed 30 days).

        We order Price to file the record by April 30, 2015. Because of the extraordinary delay
in completing the record in this case, Price is advised that no further extensions of time will be
granted and we order Price to give priority to completing the record in this appeal. If Price is
unable to perform all his duties and complete the record in a timely manner, he must take
whatever steps are necessary, including requesting a substitute reporter or hiring competent
assistance, to file the record by the date ordered.

        Price is ordered to obtain from the attorney for the State the agreed replacement copy of
State’s Exhibit 2 and include it in the record. Price is ordered to file the record with a
placeholder for Defendant’s exhibit 3, indicating the exhibit is missing.
       We further order the clerk of this court to serve a copy of this order on the trial court. See
TEX .R. APP. P. 35.3(c).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court